Citation Nr: 0614127	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision the RO granted the veteran's claim 
for nonservice-connected pension and denied his claim for 
special monthly pension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking special monthly pension due to 
blindness and his need for aid and attendance.  

A veteran is considered in need of regular aid and attendance 
if he:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c).

In his substantive appeal dated in March 2004, the veteran 
acknowledged that his visual acuity did not meet VA's 
requirement under 38 C.F.R. § 3.350 of 5/200 or less in each 
eye.  In this regard, the most recent visual acuity findings 
on file are contained in November 2003 outpatient records 
showing visual acuity of 10/400 in the veteran's right eye 
and 20/400 in his left eye.  However, the veteran also noted 
in his March 2004 substantive appeal that his disability was 
progressive and worsening everyday.  He later requested from 
the RO, in correspondence dated in December 2004, that he be 
given a copy of his eye examinations that were performed in 
2004.  However, as his representative pointed out in written 
argument in April 2006, there are no eye examination reports 
on file from 2004.  

Accordingly, since VA has been put on notice of the existence 
of medical evidence pertinent to this presently pending claim 
of entitlement to special monthly pension, and in view of the 
veteran's claims of worsening disability, VA must attempt to 
obtain such evidence prior to deciding this appeal.  See 
38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the veteran in 
obtaining any identified evidence related 
to his macular degeneration by following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2005), to specifically include 
records from his 2004 eye examinations.  
If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  The RO should obtain copies of any 
outstanding VA treatment records 
pertaining to his macular degeneration.  
All records and/or responses received 
should be associated with the claims 
file.      

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, to 
include an aid and attendance 
examination, the RO should review the 
record and determine if the veteran's 
claim for special monthly pension can be 
granted.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






